t c memo united_states tax_court tyson bonty and torie a stephens petitioners v commissioner of internal revenue respondent tyson bonty petitioner v commissioner of internal revenue respondent docket nos filed date tad d ransopher for petitioners david delduco for respondent memorandum opinion wells judge these cases are before the court on respondent's motions to dismiss for lack of jurisdiction respondent determined deficiencies in petitioners' federal income taxes and penalties as follows tyson bonty and torie a stephens docket no year deficiency dollar_figure penalty sec_6662 dollar_figure tyson bonty docket no year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure respondent filed the instant motions and petitioners filed objections to respondent's motions background at the time petitioners filed their petitions in the instant cases petitioners resided in doraville georgia during or about date petitioners moved to brook court avenue in doraville georgia the brook court address on or before date petitioners filed with the internal_revenue_service center in atlanta georgia their joint federal_income_tax return which listed the brook court address as their address on date respondent mailed notices of deficiency in the instant cases to petitioners pincite wood terrace way in doraville georgia the wood terrace address petitioners actually received the notices of deficiency on or about date petitioners mailed via u s mail petitions in the instant cases on date which date i sec_91 days after the mailing of the notices of deficiency the petitions in the instant cases were filed with this court on date which date is days after the mailing of the notices of deficiency respondent contends that the instant motions should be granted because pursuant to sec_6213 and sec_7502 the petitions in the instant cases were filed more than days after the notices of deficiency were mailed petitioners contend that for purposes of sec_6212 petitioners' last_known_address is the brook court address which petitioners provided on their joint federal_income_tax return additionally petitioners argue that respondent in mailing the notices of deficiency to the wood terrace address failed to exercise reasonable diligence in determining petitioners' last_known_address citing 45_f3d_461 d c cir revg and remanding tcmemo_1993_379 and crawford v commissioner tcmemo_1996_460 accordingly petitioners contend that the statutory 90-day filing period should not begin until petitioners actually received the notices of deficiency discussion sec_6212 provides that when a deficiency in tax is determined to exist the secretary_of_the_treasury is authorized to send a notice_of_deficiency by certified mail to a taxpayer sec_6212 provides with an exception not relevant herein that the notice authorized pursuant to sec_6212 shall be sufficient if it is mailed to the taxpayer at the taxpayer's last_known_address respondent has the burden of proving that the notice_of_deficiency was properly mailed 54_tc_1535 if a notice_of_deficiency is mailed to a taxpayer within the united_states the taxpayer may file a petition in this court within days after the notice_of_deficiency is mailed sec_6213 for purposes of computing the 90-day filing period timely mailing is timely filing sec_7502 a valid notice_of_deficiency and a timely petition are essential to this court's jurisdiction and any case in which one or the other is not present must be dismissed 93_tc_22 83_tc_626 a notice_of_deficiency is valid regardless of actual receipt by the taxpayer if it is mailed to the taxpayer's last_known_address sec_6212 see 89_tc_806 88_tc_1042 affd 857_f2d_676 9th cir 81_tc_42 if the notice_of_deficiency is not mailed to the last_known_address pursuant to sec_6212 however the notice nevertheless meets the requirements of sec_6212 and is valid from the date of its mailing if the taxpayer actually receives the notice in sufficient time to file a timely petition without prejudicial delay 749_f2d_691 11th cir 527_f2d_754 9th cir affg 57_tc_102 81_tc_65 frieling v commissioner supra pincite providing the taxpayer with actual notice of the deficiency in a timely manner is the essence of the statutory scheme mulvania v commissioner supra pincite and cases cited thereat accordingly a taxpayer's actual receipt of a notice_of_deficiency without prejudicial delay obviates the need to decide whether the notice was mailed to the last_known_address petitioners contend that for purposes of sec_6212 petitioners' last_known_address is the brook court address which petitioners provided on their joint federal_income_tax return additionally petitioners argue that respondent in mailing the notices of deficiency to the wood terrace address failed to exercise reasonable diligence in determining petitioners' last_known_address citing gaw v commissioner supra and crawford v commissioner supra accordingly petitioners contend that the statutory 90-day filing period should not begin until petitioners actually received the notices of deficiency petitioners' reliance on gaw v commissioner supra and crawford v commissioner supra is misplaced in each of those cases the taxpayer did not receive the notice_of_deficiency prior to the end of the 90-day period allowed for filing a petition in this court gaw v commissioner supra pincite notice_of_deficiency not received by the taxpayer because it was returned by the taxpayer's apartment manager to the commissioner crawford v commissioner supra notice_of_deficiency returned to the commissioner marked unable to forward in the instant cases however petitioners concede that they actually received the notices of deficiency prior to the end of such 90-day period as we stated supra a taxpayer's actual receipt of a notice_of_deficiency without prejudicial delay obviates the need to consider a taxpayer's last_known_address pursuant to sec_6212 accordingly the issue to be decided is whether petitioners' receipt of the notices of deficiency days after they were mailed by respondent constitutes prejudicial delay based upon our review of the records in the instant cases we conclude that the notices of deficiency were received by petitioners without prejudicial delay petitioners concede that they received the notices of deficiency on or about date which i sec_21 days after they were mailed accordingly petitioners had days remaining in the 90-day filing period to file petitions we have held that receipt of a notice_of_deficiency that was addressed incorrectly with or fewer days remaining in the filing period was not prejudicial bowers v commissioner tcmemo_1991_609 days remaining fileff v commissioner tcmemo_1990_452 days remaining george v commissioner tcmemo_1990_147 days remaining loftin v commissioner tcmemo_1986_322 days remaining but see 815_f2d_1400 11th cir the court_of_appeals held that receipt of a notice_of_deficiency with days remaining in the filing period was not ample time in which to prepare a petition 73_tc_690 receipt of notice with days remaining was prejudicial petitioners do not offer any explanation for their failure_to_file petitions timely and it may be inferred that their own inaction after the receipt of the notices was responsible for the late filing petitioners' failure_to_file timely petitions does not appear to be the result of any error in the address to which the notices of deficiency were mailed consequently on the basis of the facts and circumstances of the instant cases we hold that petitioners received the notices of deficiency without prejudicial delay and in ample time to file petitions accordingly we hold that the notices are valid from the date of their mailing and that the 90-day filing period in the instant cases therefore began on date the date of the mailing of the notices of deficiency as the petitions in the instant cases were not timely filed we grant respondent's motions to dismiss to reflect the foregoing appropriate orders will be entered
